Mangano and O’Connor, JJ. (dissenting).
We agree with the Commissioner that subdivision 16 of section 296 of the Executive Law prohibits an employer from inquiring of an employee as to the status of a criminal accusation, which had, in fact, been terminated in favor of the employee, even if the employer was relying in good faith upon *552information that the matter was still pending. In such circumstances, there are other means by which the employer can ascertain the true current status of the charges. The Commissioner was therefore correct in holding that petitioner Kings Park Psychiatric Center had violated the Human Rights Law by terminating complainant’s employment upon his failure to provide, pursuant to its request, verification of his statement as to the disposition of a particular charge, which had, in fact, been dismissed.
A review of the record in this matter reveals that the Commissioner was also correct in holding that complainant’s failure to comply with his employer’s directive was the reason for his termination.
Under these circumstances, the Commissioner properly directed Kings Park to offer complainant reemployment in his prior position as a mental hygiene assistant therapy aide, who was entering a 12-week extension of his probationary period (Executive Law, § 297, subd 4, par c). The monetary award, although denominated as back pay, is, in this situation, a compensatory award (see State Div. of Human Rights [Geraci] v New York State Dept. of Correctional Servs., 90 AD2d 51), and is not erroneous as a matter of law (see Matter of Mize v State Div. of Human Rights, 33 NY2d 53).
Gibbons and Lawrence, JJ., concur with Titone, J. P.; Mangano and O’Connor, JJ., dissent and vote to dismiss the petition, and grant the cross application for enforcement, with an opinion.
Petition granted, on the law, without costs or disbursements, order vacated, determination annulled, complaint dismissed, and application for enforcement denied.